NO. 12-09-00032-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


RICKEY T. TERRY,§
	APPEAL FROM THE 7TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

SHERIFF J.B. SMITH,
SMITH COUNTY AND§
	SMITH COUNTY, TEXAS
SMITH COUNTY DETENTION,
APPELLEES



MEMORANDUM OPINION
PER CURIAM

	This appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of Appellate
Procedure 42.3(a).  The trial court's judgment was signed on December 8, 2008.  Under rule of
appellate procedure 26.1(a), unless Appellant timely filed a motion for new trial or other
postjudgment motion that extended the appellate deadlines, his notice of appeal was due to have
been filed "within 30 days after the judgment [was] signed," i.e., January 7, 2009.  Appellant did not
file his notice of appeal until January 29, 2009, and had not previously filed any motions that
extended the deadline for filing his notice of appeal.
	On January 30, 2009, this court notified Appellant pursuant to Texas Rule of Appellate
Procedure 42.3(a) that his notice of appeal was untimely.  Appellant was further informed that unless
the record was amended on or before February 9, 2009 to establish the jurisdiction of this court, the
appeal would be dismissed.  On February 13, 2009, Appellant filed a motion for extension of time
to file his brief, but did not furnish any information showing the jurisdiction of this court.  Because
this court is not authorized to extend the time for perfecting an appeal except as provided by Texas
Rules of Appellate Procedure 26.1 and 26.3, the appeal is dismissed for want of jurisdiction.  See
Tex. R. App. P. 42.3(a).  All pending motions are overruled as moot.
Opinion delivered February 18, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

(PUBLISH)